OFFICE ACTION
Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.

IN THE CLAIM:	Canceled Claim 13 (withdrawn in the Election 06/02/2021).
Authorization for this examiner’s amendment was given in a telephone interview with Carl E. Schlier on November 02, 2021.
Allowance Subject Matter
Claims 1-12 and 14 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, U.S. Patent No. 9,391,019 to Kobrinsky et al, does not anticipate or suggest such limitations as: “using lithography equipment to make a random misalignment in said security zone between a lower level of interconnection holes and an upper level of interconnection holes, the lower and upper levels of interconnection holes having been defined by lower and upper patterns respectively disposed having predetermined overlaps, said random misalignment being structurally made as a function of an intrinsic random misalignment related to said lithography equipment thus generating the formation of an interconnection structure having a random distribution of electrical contact and non-contact points” (as applied to Claim 1); and “using lithography equipment to form the second level of interconnection holes to have a random misalignment in the security zone between the first and second levels of interconnection holes, said random misalignment being structurally made as a function of an intrinsic random misalignment related to said lithography equipment thus forming an interconnection structure in the security zone having a random distribution of electrical contact and non-contact points between the first and second levels of interconnection holes” (as applied to Claim 14), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, including IDS filed on 12/23/2020 (2files), that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (cLee10@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
November 05, 2021										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815